I N      T H E      C O U R T         O F A P P E A L S O F                        T E N N E S S E E
                                                                             A T K N O X V I L L E
                                                                                                                                           FILED
                                                                                                                                              March 26, 1998

                                                                                                                                  Cecil Crowson, Jr.
V I R G I N I A            S H A N K E L ,                                                    )             S U L L I V A N L A W Appellate C ourt Clerk
                                                                                              )             C . A . N O . 0 3 A 0 1 - 9 7 1 0 - C V - 0 0 4 7 8
P. l a i n t i f f - A p p e l l a n t                            )
                                                                                              )
                                                                                              )
                                                                                              )
                                                                                              )
                                                                                              )
v s .                                                                                         )             H O N . J O H N        S .      M c L E L L A N ,       I I I
                                                                                              )             J U D G E
                                                                                              )
                                                                                              )
                                                                                              )
                                                                                              )
                                                                                              )
T I N A M A R I E M O R R I S                      a n d      W I L L I A M                   )             A F F I R M E D      A N D      R E M A N D E D
J A R R E L M O R R I S ,                                                                     )
                                                                                              )
                             D e f e n d a n t s - A p p e l l e e s                          )




D A V I D         S .      H A Y N E S         f o r      p l a i n t i f f - a p p e l l a n t .


S T E V E N         C .      R O S E ,         f o r      F a r m e r s         M u t u a l                 I n s u r a n c e      C o m p a n y .


                                                                         O      P     I       N         I     O   N



                                                                                                                                                       M c M u r r a y ,      J .



            T h i s           c a s e          w a s       i n s t i t u t e d                    t o         r e c o v e r        d a m a g e s           f o r    a l l e g e d

i n j u r i e s            r e s u l t i n g           f r o m    a n        a u t o m o b i l e                  a c c i d e n t         b e t w e e n       a n   a u t o m o -

b i l e     i n         w h i c h   t h e        p l a i n t i f f            w a s       a       g u e s t           p a s s e n g e r     a n d    a n      a u t o m o b i l e
d r i v e n          b y       t h e         d e f e n d a n t ,                T i n a             M a r i e                M o r r i s .             T h e           p e r s o n a l                   i n j u r y

c a s e       w a s           s e t t l e d .                 T h i s       i s          a          d i s p u t e                    b e t w e e n          t h e             p l a i n t i f f                    a n d

F a r m e r s M u t u a l I n s u r a n c e C o m p a n y r e g a r d i n g a t t o r n e y ' s f e e s t o w h i c h

t h e     p l a i n t i f f                  c l a i m s          t o      b e       e n t i t l e d                         f o r          s e r v i c e s            r e n d e r e d                   i n       t h e

r e c o v e r y              o f         m e d i c a l           e x p e n s e s                   f o r             w h i c h            F a r m e r s           M u t u a l            a s s e r t s                 a

s u b r o g a t i o n                    i n t e r e s t .



             T h e           a p p e l l e e ,                F a r m e r s          M u t u a l                      I n s u r a n c e             C o m p a n y ,               w a s                b r o u g h t

b e f o r e           t h e              c o u r t           p u r s u a n t                 t o           T . C . A .                §        5 6 - 7 - 1 2 0 6                a s              a n           u n i n -

s u r e d / u n d e r i n s u r e d                           m o t o r i s t                i n s u r a n c e                       c a r r i e r          a n d         i s          a n             u n n a m e d

p a r t y .



             T h r e e              p e r s o n s              w e r e           i n j u r e d                       i n         t h e        a c c i d e n t                 i n c l u d i n g                    t h e

p l a i n t i f f             h e r e .              T h e y      i n c u r r e d                  m e d i c a l                   e x p e n s e s         i n        t h e      t o t a l               a m o u n t

o f     $ 6 , 3 5 9 . 6 0 .                    F a r m e r s             M u t u a l               p a i d             t h e         m e d i c a l          e x p e n s e s                  u n d e r             t h e

" m e d i c a l               p a y m e n t s "                  p r o v i s i o n s                           o f         t h e            p o l i c y           r a t h e r                t h a n               t h e

u n i n s u r e d / u n d e r i n s u r e d                               p r o v i s i o n s                          o f          t h e        p o l i c y .                   T h e r e                i s        n o

d i s p u t e          a s         t o      F a r m e r s          M u t u a l ' s                  r i g h t                o f      s u b r o g a t i o n .                    A s         a         p a r t       o f

t h e       s e t t l e m e n t ,                    d e f e n d a n t s '                   l i a b i l i t y                       i n s u r a n c e               c a r r i e r ,                   A t l a n t a

C a s u a l t y            C o m p a n i e s ,                 p a i d      a     s u m            e q u a l               t o       t h e      c l a i m        o f      F a r m e r s                  M u t u a l

i n t o      t h e         r e g i s t r y             o f      t h e      c o u r t               t o          b e        h e l d          p e n d i n g        a      d e c i s i o n                  b y       t h e

t r i a l      c o u r t             a s      t o      w h e t h e r             t h e         p l a i n t i f f ' s                         a t t o r n e y           w a s          e n t i t l e d                t o

a t t o r n e y ' s                f e e s          f r o m       t h e         p r o c e e d s                      o t h e r w i s e             d u e         F a r m e r s               M u t u a l             b y

i t s       s u b r o g a t i o n                    r i g h t s .                T h e             t r i a l                c o u r t           r e s o l v e d               t h e             i s s u e           i n




                                                                                                           2
f a v o r         o f     F a r m e r s               M u t u a l                 a n d          t h i s          a p p e a l             r e s u l t e d .                   W e         a f f i r m             t h e

j u d g m e n t           o f       t h e          t r i a l             c o u r t .



                T h e    p l a i n t i f f                  q u e s t i o n s ,                    o n         t h i s          a p p e a l ,             t h e       p r o p r i e t y                   o f     t h e

t r i a l         c o u r t         i n          f a i l i n g              t o      a w a r d             p l a i n t i f f ' s                      a t t o r n e y               a     r e a s o n a b l e

f e e       f r o m       F a r m e r s               M u t u a l                 f o r          s e r v i c e s                r e n d e r e d               i n         c o n n e c t i o n                   w i t h

r e c o v e r y           o f           t h e        a m o u n t                  c l a i m e d                u n d e r              t h e         s u b r o g a t i o n                      r i g h t s          o f

F a r m e r s           M u t u a l .                T h e          r e c o r d                 b e f o r e          u s         i s       s o m e w h a t                m e a g e r             a n d         d o e s

n o t       c o n t a i n                a n y            p l e a d i n g s                     f i l e d           b y          F a r m e r s                M u t u a l .                      B o t h          t h e

p l a i n t i f f           a n d               F a r m e r s             M u t u a l             a s s e r t             i n     t h e i r            b r i e f s ,           h o w e v e r ,                  t h a t

F a r m e r s            M u t u a l ,                t h r o u g h                  i t s              a t t o r n e y ,                 f i l e d            a n          a n s w e r              t o          t h e

c o m p l a i n t s               i n          w h i c h ,              a m o n g           o t h e r             t h i n g s ,                F a r m e r s              M u t u a l             a s s e r t e d

i t s     s u b r o g a t i o n                   i n t e r e s t .                       T h e         p l a i n t i f f                a s s e r t s              i n     h e r             b r i e f         t h a t

F a r m e r s           M u t u a l               w a s           d i s m i s s e d                 f r o m          t h e             c a s e         a f t e r           t h e          a n s w e r             w a s

f i l e d         a l l e g i n g                t h a t          " t h e r e              w a s         n o       u n d e r i n s u r e d                     i n s u r a n c e                  p r o b l e m ,

a n d     a s k e d         t o          b e      s t r i k e n                 f r o m          t h e         c a s e . "               S h e         f u r t h e r          a s s e r t e d                   t h a t

t h e     a t t o r n e y               f o r       F a r m e r s                 M u t u a l            " p a r t i c i p a t e d                      n o f u r t h e r . . .                       e i t h e r

i n     t h e      p r e p a r a t i o n                    o f         t h e       c a s e ,            n o r      i n         s e t t l e m e n t                 p r o c e e d i n g s . "                       O n

t h e     o t h e r         h a n d ,             F a r m e r s                 M u t u a l             i n s i s t s             i n         i t s      b r i e f          t h a t             p l a i n t i f f

w a s       n o t i f i e d               o f       i t s          a t t o r n e y ' s                    i n v o l v e m e n t                       a n d       t h a t           t h e         a t t o r n e y

f o r     F a r m e r s             M u t u a l              e n d o r s e d                    a l l      f u r t h e r                p l e a d i n g s                 t h e r e a f t e r .



                T h e     r e a l              i s s u e          i n       t h i s             c a s e          i n v o l v e s                a     m i x e d           q u e s t i o n             o f         l a w

a n d       f a c t .             F i r s t ,              i t          m u s t           b e      d e t e r m i n e d                    i f         t h e       f a c t s             o f       t h e         c a s e

d e m o n s t r a t e                   t h a t       a          c o n t r a c t ,                 e x p r e s s                o r       i m p l i e d ,                 e x i s t e d             b e t w e e n

                                                                                                           3
t h e     p l a i n t i f f                 a n d         F a r m e r s             M u t u a l ,                w h e r e b y           t h e       p l a i n t i f f ' s                          a t t o r n e y

w o u l d           r e p r e s e n t                 t h e           i n t e r e s t s                    o f       F a r m e r s                M u t u a l               r e g a r d i n g                       i t s

s u b r o g a t i o n                 c l a i m .                    I f      i t          i s      e s t a b l i s h e d                      t h a t            t h e r e             w a s             s u c h       a

c o n t r a c t ,             t h e n         t h e         p l a i n t i f f ' s                   a t t o r n e y            i s        e n t i t l e d t o a                           r e a s o n a b l e

f e e     f o r       h i s          p r o f e s s i o n a l                   s e r v i c e s .                    O n      t h e        o t h e r          h a n d ,             i f          t h e           f a c t s

f a i l       t o         d e m o n s t r a t e                      t h e          e x i s t e n c e                 o f          a     c o n t r a c t ,                      t h e         p l a i n t i f f

c a n n o t           r e c o v e r                 a t t o r n e y ' s                    f e e s .                 S e e             B o s t o n ,              B a t e s               &          H o l t          v .

T e n n e s s e e                 F a r m e r s             M u t u a l             I n s u r a n c e                C o m p a n y ,                8 5 7          S . W . 2 d                3 2         ( T e n n .

1 9 9 3 )         a n d           T r a v e l e r s              I n s .            C o .          v .           W i l l i a m s ,               5 4 1       S . W . 2 d                 5 8 7            ( T e n n .

5 8 7 ) .



            T h e           b r i e f s             o f       t h e          p a r t i e s                c a n n o t         g e n e r a l l y                    b e          c o n s i d e r e d                   a s

e v i d e n c e             o r       a s      e s t a b l i s h i n g                      a n y          f a c t .           B o t h            p l a i n t i f f                     a n d         F a r m e r s

M u t u a l         s e t          f o r t h         " f a c t s "            i n         t h e i r            b r i e f s .              " T h e s e             ' f a c t s '                 c a n n o t           b e

c o n s i d e r e d .                T h e y          a r e      n o t         a     p a r t             o f      t h e      r e c o r d . "                      M c D o n a l d                   v .         O n o h ,

7 7 2     S . W . 2 d              9 1 3 ,          9 1 4       ( T e n n .               A p p .          1 9 8 9 ) .



            T h e           o n l y         d o c u m e n t s                 i n         t h e      r e c o r d             r e l a t i n g                t o          a t t o r n e y ' s                      f e e s

a r e :       ( 1 )           a       m o t i o n              b y         p l a i n t i f f ' s                     a t t o r n e y                f o r          a       r u l i n g                    o n       t h e

p l a i n t i f f ' s                   e n t i t l e m e n t                       t o           a t t o r n e y ' s                     f e e s           f r o m                t h e              m e d i c a l

e x p e n s e s             p a i d         i n t o           c o u r t ;            ( 2 )         a f f i d a v i t s                   o f      p l a i n t i f f ' s                       a t t o r n e y ,

D a v i d      S .        H a y n e s ,              w i t h          a t t a c h m e n t s ;                     ( 3 )      a n        a g r e e d          o r d e r ;                a n d         ( 4 )         t h e

o r d e r      o f        d i s t r i b u t i o n                     o r d e r i n g               t h a t          t h e     m o n i e s               h e l d          b y       t h e           c o u r t         b e

p a i d     t o        S t e p h e n                C .       R o s e ,            t h e         a t t o r n e y             f o r         F a r m e r s                 M u t u a l .




                                                                                                           4
            T h e             a g r e e d                         o r d e r                   r e f e r r e d                  t o         i n         t h e        p r e c e e d i n g                      p a r a g r a p h

r e c i t e d           t h a t                  " [ t ] h e                       o r d e r           o f        d i s t r i b u t i o n                      f i l e d         b y          t h e       c o u r t           w a s

b a s e d       u p o n            t h e            a f f i d a v i t s                          o f           D a v i d         S .       H a y n e s ,            A t t y . ,              a n d      t h e         a n s w e r

o f     T e n n e s s e e                         F a r m e r s                         M u t u a l ,                  w h i c h           r e f e r r e d                t o       i t s             s u b r o g a t i o n

r i g h t s ,        w h i c h                    a n s w e r                       w a s        f i l e d              i n       t h e          [ c a s e        o f ]         B e r t h a             E .       K i n g       v .

M o r r i s ,           e t            a l ,               C A             2 3 3 1            a n d           n o t           f i l e d          i n      t h e       c a s e              o f       S h a n k e l ,            C A

2 3 4 1 . "          T h e              o r d e r                      f u r t h e r                  r e c i t e d               t h a t          " t h e        o r d e r            o f       d i s t r i b u t i o n

w a s    f i l e d             i n          t h e                 c a s e               o f      V i r g i n i a                  S h a n k e l             v .      M o r r i s ,               C A         2 3 4 1 . "



            T h e         a g r e e d                       o r d e r                   r e f e r r e d                 t o       a b o v e            a l s o       o r d e r e d :



            1 .                T   h    e            m o          t i       o n         o f            D a v     i d       S .     H a y n e s ,     A                   t t y .       ,       s e     e k i      n   g
                               d   i    s t r         i b            u t     i o    n     o f           t h e         $ 6 , 3 5 9 . 0 0 ( s i c )                         a n d          t h e         a f f      i   -
                               d   a    v i t             i        n        s u     p p o r t            o f       t h e m o t i o n , w h i c h                            w e r       e f i l          e d      i   n
                               C   A      2 3         3 1              (     B e     r t h a          K i n      g ) , s h a l l b e m a r k                            e d f          i l e d          i n       C   A
                               2   3    4 1             (        S h       a n     k e l ) ,              n u     n c      p r o     t u n c ,   a s                          o f          t h e           s a    m   e
                               f   i    l i n         g              d a     t e       i n C          A 2        3 3 1 , i . e . , 9 / 1 2 / 9                          7 .

            2 .                T   h    e a n s w e r                            o f T e n n . F a r m e r s                                 M u t u a l            f i l     e d i n C A 2 3 3 1
                               (   B    e r t h a K i                          n g ) o n A p r i l 5 , 1                                    9 9 5 , s h            a l l         b e m a r k e d a s
                               f   i    l e d , n u n                           c p r o t u n c , a s o                                    f t h e s              a m e         f i l i n g d a t e ,
                               i   .    e . , A p r i                          l 5 , 1 9 9 5 , i n C A                                      2 3 4 1 ( S            h a n     k e l ) .

            3 .                T   h    e           m o      t i o n , a f f i                          d a    v i t     a n d a n s w e r                         r e f e     r r e d t o                i n 1
                               a   n    d            2         a b o v e , a n                        d         t h e     r e m a i n d e r                       o f t        h e t e c h n               i c a l
                               r   e    c   o     r d            o f     C A  2                       3 4       1    ( S h a n k e l )      a                  r e       t   h e       d o c u m           e n t s
                               r   e    f   e     r r       e d t o a n d                                 r    e l i e d u p o n b y                             t h e        c o u r t a s                  i t s
                               b   a    s    i     s          f o r t h e o                            r d       e r o f d i s t r i b u                        t i o n          f i l e d i             n C A
                               2   3    4   1          (    S h a n k e l ) .



            T h e a g r e e d o r d e r n o t w i t h s t a n d i n g , t h e a n s w e r o f F a r m e r s M u t u a l

i s     n o t       c o n t a i n e d                                i n           t h e        r e c o r d .                        " T h e           a p p e l l a n t            h a s            t h e        p r i m a r y

b u r d e n       t o         s e e               t h a t                  a       p r o p e r                r e c o r d            i s     p r e p a r e d              o n     a p p e a l                 a n d       f i l e d


                                                                                                                          5
i n     t h i s           c o u r t .            T e n n .         R .       A p p .        P .                  2 4 . "             M c D o n a l d            v .       O n o h ,                   s u p r a .

N e v e r t h e l e s s ,                      w e      w i l l          a c c e p t                     t h e           s t a t e m e n t s           i n        t h e             r e s p e c t i v e

b r i e f s ,         t o        t h e         e x t e n t        t h a t         t h e y                a r e         n o t     c o n t r a d i c t o r y ,               a n d              c o n s i d e r

t h e    a n s w e r             a s      h a v i n g            b e e n          f i l e d .                    I n         p l a i n t i f f ' s           b r i e f         w e            f i n d       t h e

f o l l o w i n g            s t a t e m e n t :



                             F a r       m e r s M u t            u a l f         i l e d a r e s p o n s i v e                              p l e a     d i n g , s           t a t i            n   g
            t   h   a t      t h e       r e w a s n               o u n d          e r i n s u r e d m o t o r i s                       t      p r    o b l e m ,            a s k i            n   g
            t   o      b e       d i      s m i s s e d              a s a            d e f e n d a n t , a n d a                          s s e r     t i n g t h            a t i               t   ,
            F   a   r m e    r s           M u t u a l ,              c l a i      m e d i t s s u b r o g a t                            i o n          r i g h t s             t o              a   n
            u   n   s p e    c i f       i e d a m o u           n t o f             m e d i c a l b i l l s p a i                          d o n         b e h a l f           o f t             h   e
            t   h   r e e      p l       a i n t i f f s           .



            I n       t h e            b r i e f            f i l e d       o n       b e h a l f                      o f     F a r m e r s      M u t u a l ,               w e             f i n d       t h e

f o l l o w i n g :



                      F o l l o w i n g t h e i n i t i a t i o n o f s u i t , T e n n e s s e e F a r m e r s
            M u t u a l I n s u r a n c e C o m p a n y r e t a i n e d c o u n s e l a n d f i l e d i t s
            a n s w e r a s s e r t i n g :

                             1    0    .         T e n n       e s s e e F a r m e           r              s M u t u a l I n s u r a n c e C                               o m         p a   n   y   ,
                             p    u    r s u     a n t        t o i t s c o n t r             a              c t o f i n s u r a n c e , h a s m                             a d         e    t   h   e
                             p    a    y m e     n t s       p u r s u a n t t o             t              h e m e d i c a l p a y m e n t s p r                           o v         i s   i   o   n
                             o    f      i t    s p o        l i c y a n d w o u              l              d b e e n t i t l e d t o a c r e                               d i         t    f   o   r
                             s    a    i d        a m o u        n t s a g a i n s t                      a n y a m o u n t s i t w o u l d                                o w      e         a   n   d
                             w    o    u l d          b e            e n t i t l e d t o                       s u b r o g a t i o n a n d a r e                          t u      r n            o   f
                             s    a    i d        s u m           i f p a i d b y                    t        h e u n d e r l y i n g l i a b i l i                        t y        c a         r   -
                             r    i    e r ,         i f            t h e d e f e n d a       n             t s h a v e l i a b i l i t y i n s                             u r     a n c         e   .
                             F    u    r t h     e r ,       T e n n e s s e e F a             r             m e r s M u t u a l I n s u r a n c e                          C o     m p a         n   y
                             h    a    s m        a d e            c e r t a i n p a y       m             e n t s f o r p r o p e r t y d a m                             a g     e a            n   d
                             w    o    u l d        b e            e n t i t l e d t o                      s u b r o g a t e a g a i n s t t h e                              d    e f e         n   -
                             d    a    n t        f o r           s a i d s u m s p              a          i d p u r s u a n t t o i t s p o                              l i     c y            o   f
                             i    n    s u r     a n c e       .




                                                                                                           6
          V i e w i n g               t h e       r e c o r d         b e f o r e      u s      a s      a      w h o l e ,       t o g e t h e r         w i t h    t h e

s t a t e m e n t s         i n           t h e       b r i e f s ,         w e       f i n d         t h a t       t h e r e       i s     n o      b a s i s       f o r

f i n d i n g     t h a t         a     c o n t r a c t ,        e i t h e r         e x p r e s s           o r i m p l i e d , e x i s t e d              b e t w e e n

t h e    p l a i n t i f f               a n d        F a r m e r s         M u t u a l .               A c c o r d i n g l y ,           w e     a f f i r m        t h e

j u d g m e n t      o f     t h e            t r i a l    c o u r t .



          C o s t s        a r e         a s s e s s e d        t o      t h e      a p p e l l a n t .            T h i s      c a s e   i s     r e m a n d e d      t o

t h e    t r i a l          c o u r t             f o r     s u c h         o t h e r        a n d           f u r t h e r       a c t i o n        a s      m a y     b e

n e c e s s a r y .




                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                     D o n T . M c M u r r a y , J u d g e



C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e




                                                                                        7
                                         I N      T H E      C O U R T            O F A P P E A L S O F                     T E N N E S S E E
                                                                                A T K N O X V I L L E




V I R G I N I A         S H A N K E L ,                                                           )       S U L L I V A N L A W
                                                                                                  )       C . A . N O . 0 3 A 0 1 - 9 7 1 0 - C V - 0 0 4 7 8
P. l a i n t i f f - A p p e l l a n t                                   )
                                                                                                  )
                                                                                                  )
                                                                                                  )
                                                                                                  )
                                                                                                  )
v s .                                                                                             )       H O N . J O H N             S .          M c L E L L A N ,           I I I
                                                                                                  )       J U D G E
                                                                                                  )
                                                                                                  )
                                                                                                  )
                                                                                                  )
                                                                                                  )
T I N A M A R I E M O R R I S                      a n d      W I L L I A M                       )       A F F I R M E D        A N D             R E M A N D E D
J A R R E L M O R R I S ,                                                                         )
                                                                                                  )
                          D e f e n d a n t s - A p p e l l e e s                                 )


                                                                                        J U D G M E N T

             T h i s      a p p e a l            c a m e      o n         t o         b e       h e a r d       u p o n      t h e      r e c o r d                f r o m     t h e         L a w

C o u r t       o f       S u l l i v a n                 C o u n t y ,                 a n d         b r i e f s         f i l e d           o n        b e h a l f             o f         t h e

r e s p e c t i v e         p a r t i e s .                 U p o n         c o n s i d e r a t i o n                 t h e r e o f ,                t h i s         C o u r t         i s     o f

t h e   o p i n i o n        t h a t            t h e r e       w a s           n o         r e v e r s i b l e           e r r o r         i n      t h e         t r i a l      c o u r t .

A c c o r d i n g l y ,            w e         a f f i r m      t h e            j u d g m e n t              o f   t h e      t r i a l             c o u r t .

             C o s t s     a r e         a s s e s s e d            t o         t h e        a p p e l l a n t .            T h i s         c a s e          i s     r e m a n d e d           t o

t h e       t r i a l       c o u r t             f o r       s u c h              o t h e r            a n d       f u r t h e r                 a c t i o n          a s       m a y         b e

n e c e s s a r y .



                                                                                                      P E R     C U R I A M